DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 11 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a display panel, comprising at least one via hole defined through the second inorganic film layer, and is disposed opposite to the auxiliary cathode; wherein the at least one via hole is arranged in at least two voltage drop regions that are sequentially arranged, and the at least one via hole of each of the voltage drop regions is distributed evenly; wherein a first voltage drop region is disposed opposite to a center or a side edge of the substrate; wherein a hole density of a ith one of the voltage drop regions is greater than a hole density of a (i+1)th one of the voltage drop regions, and is less than a hole density of a (i-1 )th one of the voltage drop regions..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
February 17, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815